ORDER

PER CURIAM.
Christopher Greer (Defendant) appeals the judgment of conviction entered by the *376Circuit Court of the City of St. Louis after a jury found Defendant guilty of one count of kidnapping, one count of forcible rape, two counts of second-degree domestic assault, one count of third-degree domestic assault, and two counts of armed criminal action. Defendant claims the trial court erred in: (1) overruling his motion for judgment of acquittal as to the forcible rape because the evidence was not sufficient to support his conviction; (2) excluding evidence that the victim’s daughters assaulted the victim in prior years; and (3) admitting photographs of the victim’s injuries.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).